Title: From John Adams to James Sullivan, 26 May 1776
From: Adams, John
To: Sullivan, James


     
      Dear Sir
      Philadelphia May 26. 1776
     
     Your Favours of May 9th. and 17th. are now before me; and I consider them as the Commencement of a Correspondence, which will not only give me Pleasure, but may be of Service to the public, as, in my present Station I Stand in need of the best Intelligence, and the Advice of every Gentleman of Abilities and public Principles, in the Colony which has seen fit to place me here.
     Our worthy Friend, Mr. Gerry has put into my Hand, a Letter from you, of the Sixth of May, in which you consider the Principles of Representation and Legislation, and give us Hints of Some Alterations, which you Seem to think necessary, in the Qualification of Voters.
     I wish, Sir, I could possibly find Time, to accompany you, in your Investigation of the Principles upon which a Representative assembly Stands and ought to Stand, and in your Examination whether the Practice of our Colony, has been conformable to those Principles. But alass! Sir, my Time is So incessantly engrossed by the Business before me that I cannot Spare enough, to go through So large a Field: and as to Books, it is not easy to obtain them here, nor could I find a Moment to look into them, if I had them.
     It is certain in Theory, that the only moral Foundation of Government is the Consent of the People. But to what an Extent Shall We carry this Principle? Shall We Say, that every Individual of the Community, old and young, male and female, as well as rich and poor, must consent, expressly to every Act of Legislation? No, you will Say. This is impossible. How then does the Right arise in the Majority to govern the Minority, against their Will? Whence arises the Right of the Men to govern Women, without their Consent? Whence the Right of the old to bind the Young, without theirs.
     But let us first Suppose, that the whole Community of every Age, Rank, Sex, and Condition, has a Right to vote. This Community, is assembled—a Motion is made and carried by a Majority of one Voice. The Minority will not agree to this. Whence arises the Right of the Majority to govern, and the Obligation of the Minority to obey? from  Necessity, you will Say, because there can be no other Rule. But why exclude Women? You will Say, because their Delicacy renders them unfit for Practice and Experience, in the great Business of Life, and the hardy Enterprizes of War, as well as the arduous Cares of State. Besides, their attention is So much engaged with the necessary Nurture of their Children, that Nature has made them fittest for domestic Cares. And Children have not Judgment or Will of their own. True. But will not these Reasons apply to others? Is it not equally true, that Men in general in every Society, who are wholly destitute of Property, are also too little acquainted with public Affairs to form a Right Judgment, and too dependent upon other Men to have a Will of their own? If this is a Fact, if you give to every Man, who has no Property, a Vote, will you not make a fine encouraging Provision for Corruption by your fundamental Law? Such is the Frailty of the human Heart, that very few Men, who have no Property, have any Judgment of their own. They talk and vote as they are directed by Some Man of Property, who has attached their Minds to his Interest.
     Upon my Word, sir, I have long thought an Army, a Piece of Clock Work and to be governed only by Principles and Maxims, as fixed as any in Mechanicks, and by all that I have read in the History of Mankind, and in Authors, who have Speculated upon Society and Government, I am much inclined to think, a Government must manage a Society in the Same manner; and that this is Machinery too.
     Harrington has Shewn that Power always follows Property. This I believe to be as infallible a Maxim, in Politicks, as, that Action and Re-action are equal, is in Mechanicks. Nay I believe We may advance one Step farther and affirm that the Ballance of Power in a Society, accompanies the Ballance of Property in Land. The only possible Way then of preserving the Ballance of Power on the side of equal Liberty and public Virtue, is to make the Acquisition of Land easy to every Member of Society: to make a Division of the Land into Small Quantities, So that the Multitude may be possessed of landed Estates. If the Multitude is possessed of the Ballance of real Estate, the Multitude will have the Ballance of Power, and in that Case the Multitude will take Care of the Liberty, Virtue, and Interest of the Multitude in all Acts of Government.
     I believe these Principles have been felt, if not understood in the Massachusetts Bay, from the Beginning: And therefore I Should think that Wisdom and Policy would dictate in these Times, to be very cautious of making Alterations. Our people have never been very rigid in Scrutinizing into the Qualifications of Voters, and I presume they will not now begin to be so. But I would not advise them to make any alteration in the Laws, at present, respecting the Qualifications of Voters.
     Your Idea, that those Laws, which affect the Lives and personal Liberty of all, or which inflict corporal Punishment, affect those, who are not qualified to vote, as well as those who are, is just. But, So they do Women, as well as Men, Children as well as Adults. What Reason Should there be, for excluding a Man of Twenty years, Eleven Months and twenty-seven days old, from a Vote when you admit one, who is twenty one? The Reason is, you must fix upon Some Period in Life, when the Understanding and Will of Men in general is fit to be trusted by the Public. Will not the Same Reason justify the State in fixing upon Some certain Quantity of Property, as a Qualification.
     The Same Reasoning, which will induce you to admit all Men, who have no Property, to vote, with those who have, for those Laws, which affect the Person will prove that you ought to admit Women and Children: for generally Speaking, Women and Children, have as good Judgment, and as independent Minds as those Men who are wholly destitute of Property: these last being to all Intents and Purposes as much dependent upon others, who will please to feed, cloath, and employ them, as Women are upon their Husbands, or Children on their Parents.
     As to your Idea, of proportioning the Votes of Men in Money Matters, to the Property they hold, it is utterly impracticable. There is no possible Way of Ascertaining, at any one Time, how much every Man in a Community, is worth; and if there was, So fluctuating is Trade and Property, that this State of it, would change in half an Hour. The Property of the whole Community, is Shifting every Hour, and no Record can be kept of the Changes.
     Society can be governed only by general Rules. Government cannot accommodate itself to every particular Case, as it happens, nor to the Circumstances of particular Persons. It must establish general, comprehensive Regulations for Cases and Persons. The only Question is, which general Rule, will accommodate most Cases and most Persons.
     Depend upon it, sir, it is dangerous to open So fruitfull a Source of Controversy and Altercation, as would be opened by attempting to alter the Qualifications of Voters. There will be no End of it. New Claims will arise. Women will demand a Vote. Lads from 12 to 21 will think their Rights not enough attended to, and every Man, who has not a Farthing, will demand an equal Voice with any other in all Acts of State. It tends to confound and destroy all Distinctions, and prostrate all Ranks, to one common Levell. I am &c.
    